DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (US 3,909,446).
Regarding claim 1, Miyashita discloses a process comprising: collecting blast furnace exhaust gas derived out from the top 13b of blast furnace 9B comprising CO2 and H2O (column 9, lines 58-63); combining the top gas with a fuel gas in a superstoichiometric (oxygen rich) ratio to form a mixture (column 9, lines 24-26); feeding the mixture and additional oxygen into a reformer 7B at, too, a superstoichiometric ratio to produce syngas with excess oxygen for feeding back into the blast furnace (column 
Regarding claim 2, Miyashita discloses that the blast furnace gas is combined with fuel gas in a superstoichiometric ratio before the reforming process (column 9, lines 20-26).
Regarding claim 3, Miyashita discloses providing additional blast furnace gas 10B to the blast furnace along with the synthesis gas 12B (column 9, lines 35-57).
Regarding claims 4, 5, 16, and 17, Miyashita discloses that the oxygen-rich gas is O2 (column 9, lines 63-66). Input O2 would be at ambient temperature.
Regarding claims 6 and 18, Miyashita discloses providing the syngas to a lower shaft level of the blast furnace at above 1,100 °C (column 9, lines 48-57).
Regarding claims 7 and 8, Miyashita discloses controlling the oxygen ratio to control furnace temperature (column 12, lines 12-26).
Regarding claim 9, Miyashita discloses providing auxiliary fuel 10B to the blast furnace (see Figure 2).
Regarding claims 10-15, Miyashita discloses a hot air furnace 15B heated by blast furnace gas to create a waste gas for providing heat to the system (column 9, line 65 to column 10, lines 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725